The defendant was convicted of murder in the first degree, and adjudged to suffer death. He appeals from the judgment and from an order denying his motion for a new trial. No brief having been filed in support of the appeal, the matter was submitted by the attorney-general upon the transcript, without oral argument, there being no appearance for defendant. The failure of defendant to file a brief or to appear on oral argument constitutes under our law sufficient reason for affirming the judgment and order. (Pen. Code, sec. 1253.) We have, however, carefully examined the record. The evidence contained therein amply warranted the verdict, and there is nothing to indicate that any substantial error was committed in the proceedings of the trial court.
The judgment and order are affirmed.